UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DEMETRIOUS E. THOMPSON,                
                Plaintiff-Appellant,
                 v.
GENERAL ELECTRIC CAPITAL                          No. 02-1518
CORPORATION; GENERAL ELECTRIC
CAPITAL CARD,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CA-00-593-3-H)

                  Submitted: November 25, 2002

                      Decided: December 20, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

R. Frost Branon, Jr., Charlotte, North Carolina, for Appellant. W. T.
Cranfill, Jr., Robert B. Meyer, MCGUIREWOODS, L.L.P., Charlotte,
North Carolina, for Appellees.
2           THOMPSON v. GENERAL ELECTRIC CAPITAL CORP.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Demetrious E. Thompson appeals the district court’s order granting
the motion for summary judgment filed by General Electric ("GE"),
and denying relief on his employment discrimination action, filed
under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000e to 2000e-17 (2000).

   We review a grant of summary judgment de novo. Higgins v. E. I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986). We view the evidence in the light most favorable to
the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U. S. 242,
255 (1986).

   First, Thompson, an African American Muslim, asserts he was sub-
jected to a hostile work environment. This claim is meritless. Thomp-
son cannot establish he was subjected to severe and pervasive
discrimination. Harris v. Forklift Sys. Inc., 510 U.S. 17, 23 (1993);
Conner v. Scharader-Bridgeport, Int’l, Inc., 227 F.3d 179, 193 (4th
Cir. 2000).

   Second, Thompson asserts he was subjected to retaliatory treatment
for engaging in a protected activity, filing a complaint with the Equal
Employment Opportunity Commission. This claim is meritless.
Thompson establishes that he engaged in a protected activity, Carter
v. Ball, 33 F.3d 450, 460 (4th Cir. 1994), but he does not show this
caused him to be subjected to retaliatory treatment. Gibson v. Old
Town Trolley Tours of Washington, D.C., Inc., 160 F.3d 177, 180 (4th
Cir. 1998).
            THOMPSON v. GENERAL ELECTRIC CAPITAL CORP.              3
   Accordingly, we affirm the district court’s grant of summary judg-
ment to GE. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED